Citation Nr: 0920764	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  00-22 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from May 1967 to February 1970.  Service in the 
Republic of Vietnam and receipt of the Combat Action Ribbon 
is indicated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa which, in part, denied the Veteran's 
request to reopen his hearing loss claim based on the lack of 
new and material evidence.  The Veteran disagreed with the 
RO's decision and perfected an appeal.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the RO in 
January 2004.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

The Board referred the Veteran's claim to an independent 
medical expert (IME), 
and has remanded the claim twice for further evidentiary 
development [see the February 2006 and May 2007 Board 
decisions].  The agency of original jurisdiction (AOJ) has 
since issued supplemental statements of the case (SSOCs) in 
November 2006 and November 2008 which continued to deny the 
claim.  The Veteran's VA claims folder has been returned to 
the Board for further appellate review.  

Issues not on appeal

As was noted in the Board's May 2007 decision, in September 
2003, the Veteran submitted a claim for tinnitus.  This issue 
has not yet been adjudicated by the RO.  It is referred to 
the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO].

In its February 2006 decision, the Board denied the Veteran's 
claims of entitlement to service connection for loss of left 
eye vision; astrocytoma; and bowel and bladder incontinence.  
The Board's decision is final.  See 38 C.F.R. § 20.1100 
(2008).  

FINDINGS OF FACT

1.  The record shows by clear and unmistakable evidence that 
the Veteran's hearing loss pre-existed his enlistment in 
1967. 

2.  The record shows by clear and unmistakable evidence that 
the Veteran's pre-existing hearing loss was not aggravated 
during his period of military service.


CONCLUSIONS OF LAW

1.  The statutory presumption of soundness on enlistment has 
been rebutted by clear and unmistakable evidence.  38 
U.S.C.A. § 1111 (West 2002).

2.  Service connection for bilateral hearing loss not 
warranted.  38 U.S.C.A.           §§ 1110, 1111 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for 
bilateral hearing loss.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in February 2006 and May 2007 for further 
evidentiary development.  In essence, the Board instructed 
the AOJ in both decisions to obtain medical opinions as to 
whether the Veteran's current bilateral hearing loss was 
caused by or aggravated by his military service.  
Additionally, the May 2007 decision instructed the AOJ to 
request the Veteran's recent treatment records, if any, so 
that the records may be integrated into the Veteran's claims 
folder.  

In August 2006, the Veteran was afforded a VA audiological 
examination, and a medical opinion was rendered as to the 
etiology of the Veteran's hearing loss per the instructions 
of the February 2006 Board decision.  Likewise, the Veteran 
was afforded another VA audiological examination in October 
2008, and an additional medical opinion as to etiology was 
submitted per the instruction of the May 2007 Board decision.  
Finally, VA outpatient treatment records from 2006 and 2007 
have been assembled and incorporated into the claims folder.

As noted above, the AOJ readjudicated the Veteran's claim in 
both a November 2006 and November 2008 SSOC, and the claims 
file was returned to the Board for further appellate review.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

However, with respect to cases involving pre-existing 
disabilities there is a different standard of review, which 
will be discussed below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. The Board 
observes that the Veteran was informed of the relevant law 
and regulations pertaining to his service connection claim in 
letters from the RO dated April 3, 2001 and April 10, 2003, 
which informed him that the evidence must show a 
"relationship between your disability and an injury, 
disease, or event in service."  

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claims and was advised of the 
provisions relating to the VCAA in the April 2001 and April 
2003 letters.  Specifically, the Veteran was advised in the 
letters that VA is responsible for obtaining relevant records 
from Federal agencies and that a VA medical examination would 
be scheduled if necessary to adjudicate his claim.  With 
respect to private treatment records, the letters also 
informed the Veteran that VA would make reasonable efforts to 
obtain relevant medical or employment records.  Included with 
the letters were copies of VA Form 21- 4142, Authorization 
and Consent to Release Information, and the Veteran was asked 
to complete this release so that VA could obtain private 
treatment records on his behalf.

The April 2001 letter further emphasized: "[y]ou must give 
us enough information about these records so that we can 
request them from the person or agency that has them.  It's 
still your responsibility to make sure these records are 
received by us."  See also the April 2003 VCAA letter, page 
3. 

The Veteran was not provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
However, the Board notes that 38 C.F.R.           § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments [which apply to applications 
for benefits pending before VA on, or filed after, May 30, 
2008], among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was also provided specific 
notice as to elements (4) and (5), degree of disability and 
effective date in a letters from the RO dated August 2, 2006 
and May 29, 2007.  In any event, because the Veteran's claim 
is being denied, elements (4) and (5) remain moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in March 2000.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the April 2001, 
April 2003, August 2006, and May 2007 VCAA letters, the 
Veteran was allowed the opportunity to present evidence and 
argument in response.  Indeed, the Veteran presented 
testimony before the undersigned Veterans Law Judge in 
January 2004.  Further, the Veteran's claim was readjudicated 
in November 2006 and November 2008 SSOCs, after the Veteran 
submitted more evidence.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) [a timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim].  
The Veteran has pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  The 
Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's service 
treatment records, VA and private outpatient treatment 
records, and lay statements in support of the Veteran's 
claim.  Additionally, the Board obtained an IME opinion in 
September 2005, and the Veteran was afforded VA examinations 
in April 2001, August 2006, and October 2008.  

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claims, and he testified before the undersigned in 
January 2004.   

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Presumption of soundness/aggravation of a pre-existing 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.      38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2008).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R.     § 3.306 (2008).  
"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  The Court has held, however, that this 
presumption attaches only where there has been an entrance 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted 
that "[u]nder the language of [38 U.S.C. § 1111], VA's 
burden of showing that the condition was not aggravated by 
service is conditioned only upon a predicate showing that the 
condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 [as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service].  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.     38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.             38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. §§ 3.304, 3.306(b) (2008).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2008).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease. Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown,     4 Vet. App. 304, 306-07 (1993); Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).

Analysis

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.
The Board initially observes that the Veteran currently has 
bilateral hearing loss, so the matter of the existence of the 
disability is not in dispute.  See the August 2006 VA 
examiner's report, page 1 [diagnosing "sensorineural hearing 
loss in both ears"]; see also the October 2008 VA examiner's 
report, page 1 [diagnosing "profound sensorineural hearing 
loss bilaterally"].  

In this case, the record indicates that hearing loss was 
noted on the Veteran's April 1967 pre-induction medical 
examination.  The examiner noted "defective hearing" on his 
report of medical examination after audiological testing.  
The Veteran was placed on an "H-2" profile due to his 
hearing deficit.  See Odiorne v. Principi,        3 Vet. App. 
456, 457 (1992); [Observing that the "PULHES" profile 
reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of medical fitness for retention in the military service).  
The "P" stands for "physical capacity or stamina;" the 
"U" indicates "upper extremities;" the "L" is indicative 
of the "lower extremities;" the "H" reflects the state of 
the "hearing and ear;" the "E" is indicative of the eyes; 
and the "S" stands for psychiatric condition).]

The service medical records thus go beyond a mere "bare 
conclusion without a factual predicate in the record."  See 
Miller v. West, 11 Vet. App. 345, 348 (1998). There is clear 
and unmistakable evidence that a hearing deficit pre-existed 
the Veteran's military service, and the Veteran does not 
contend otherwise.  In fact, the Veteran specifically 
indicated that he had or currently has hearing loss on his 
April 20, 1967 Report of Medical History.  

Consequently, as there is evidence of a hearing deficit in 
the pre-induction physical examination report, as well as 
clear and unmistakable evidence in the form of the Veteran's 
service medical records that a hearing deficit pre-existed 
the Veteran's entry into service, the statutory presumption 
of soundness is rebutted.                    See 38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).

The crux of this case therefore revolves around whether there 
is clear and unmistakable evidence that the Veteran's hearing 
disability was not aggravated during service.  See VAOPGCPREC 
3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004).

The Veteran argues that his hearing worsened in service, and 
that he was removed from his duties as a radio operator in 
service because of his poor hearing.             See the 
January 2004 hearing transcript, page 7.  Additionally, the 
Veteran contends that he received in-service treatment for 
ear infections and for ear leakage.           See the August 
2006 VA examiner's report, page 1; see also the May 2001 RO 
hearing transcript, page 5.  However, as will be discussed in 
detail below, the Board finds that the medical evidence of 
record is against the Veteran's claim, and that the Veteran's 
hearing loss was not aggravated by his active duty military 
service.  

Crucially, the Veteran's service medical records indicate no 
progression in his hearing deficit.  While it is presumed 
that the Veteran experienced acoustic trauma in service 
during combat [see 38 U.S.C.A. § 1154(b)], the Veteran's 
February 1970 separation examination was pertinently negative 
as to any worsened hearing loss, and the separation examiner 
placed the Veteran in the "H-1" physical profile category, 
which if taken at face value indicates that the Veteran's 
hearing improved in service.  See the Veteran's February 4, 
1970 separation examination report.  Further, the Veteran's 
service treatment records show no documented treatment for 
any ear problems, hearing loss, or any inability to fulfill 
his duties due to his hearing loss.  Indeed, the Veteran did 
not report the presence of hearing loss upon his separation 
from service.  

Both the August 2006 and October 2008 VA examiners questioned 
the results of the above-referenced February 1970 
audiological test due to the fact that the results indicate 
that the Veteran's hearing improved during the course of his 
service.  Crucially, however, as explained in detail 
immediately below, both VA examiners concluded that the 
Veteran's hearing loss was not aggravated by military 
service.  

Four medical opinions are of record concerning the etiology 
of the Veteran's current bilateral hearing loss: the opinion 
of the September 2005 IME, Dr. P.W., and the opinions of 
three VA examiners in April 2001, August 2006 and October 
2008.  

The April 2001 VA examiner attributed the Veteran's hearing 
loss to post-service radiation treatment for a nonservice-
connected brain tumor, diagnosed in 1989.  
See the April 2001 VA examiner's report, pages 1 and 3 
[noting that the Veteran "has noticed a decrease in the 
hearing on the left side, all consistent with XRT"].  After 
a thorough examination of the Veteran, the examiner noted 
that the Veteran's "difficulties are all consistent with 
this initial trauma [brain tumor] and subsequent sequelae."    

The August 2006 VA examiner specifically indicated that it is 
"less likely that [the Veteran's] hearing loss . . . [is] 
related to noise exposure while in service, but more likely . 
. . caused by significant occupational noise exposure since 
separation."  
See the August 2006 VA examiner's report, page 2.  This 
examiner based her conclusions on "inconsistencies in 
[hearing] testing in the early 1980s, no new evidence to 
support hearing loss having been exacerbated by service, and 
lack of documentation of aggravated hearing loss . . . while 
in service."  Additionally, the examiner noted post-service 
occupational noise exposure as a truck driver and carpenter.  

Finally, the October 2008 VA examiner indicated that the 
Veteran "entered military service with significant hearing 
loss bilaterally," and that "[n]o evidence of aggravation 
of this hearing loss during his military service was found."                 
See the October 2008 VA examiner's report.  Pertinently, the 
examiner concluded that it was "not at least as likely as 
not . . . that the veteran's hearing loss was aggravated 
during his military service."  

Contrary to these opinions, and in the Veteran's favor, is 
the opinion of Dr. P.W., who noted in his September 2005 IME 
report that the Veteran's hearing loss "appears to have 
worsened during the time he was in Vietnam."  Dr. P.W. 
further noted, however, that the Veteran's "hearing is 
apparently worse on the side of his tumor, raising the 
possibility that the radiation therapy may have exacerbated 
the problem."  See the September 2005 IME report, page 2.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . .  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  The Board 
may appropriately favor the opinion of one 
competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001).

In this case, the Board places greater weight on the opinions 
of the VA examiners than it does on the September 2005 
opinion of Dr. P.W.

As noted above, Dr. P.W. stated that the Veteran's hearing 
"appeared" to worsen during his time in Vietnam, and that 
there is also a "possibility" that radiation therapy may 
have "exacerbated the problem."  See the September 2005 IME 
report, page 2.  Dr. P.W. provided no reasons and bases in 
support of his conclusion that the Veteran's hearing loss 
worsened in service.  As was discussed above, the Veteran's 
service treatment records are negative as to any worsening in 
the severity of the Veteran's hearing loss and indeed may be 
taken to indicate improvement.  
In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  

Secondly, Dr. P.W.'s opinion is inconclusive and speculative, 
indicating two possible circumstances that "appear" to have 
affected the Veteran's hearing; namely, the Veteran's service 
in Vietnam and his post-service radiation therapy.  The Court 
has held that medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  See 
also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
[evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service is insufficient to establish service 
connection].

In contrast, the conclusions of each VA examiner are 
supported by medical evidence, in particular the Veteran's 
service treatment records, and the VA examiners provided 
specific rationale based on the Veteran's history and 
physical examination.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."]  
The Board is persuaded by the VA examiners' opinions because, 
unlike Dr. P.W.'s opinion, they provide a conclusion to a 
reasonable degree of certainty, specifically determining that 
the Veteran's hearing loss was not aggravated by his military 
service, but by other factors.  

Lay persons, such as the Veteran, his family members and 
friends, are competent to testify as to a condition within 
his or her knowledge and personal observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  However, to the extent 
that the Veteran and his family believe that the Veteran had 
worsening bilateral sensorineural hearing loss during the 
Veteran's period of active military duty, it is well 
established that lay persons without medical training are not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements offered in support 
of the Veteran's claim by him, his family and friends are not 
competent medical evidence and do not serve to establish that 
the Veteran's hearing loss was aggravated by military 
service.

As noted above, a pre-existing disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  See Davis, supra; 
38 C.F.R. § 3.306(a) (2008).  In this case, given the lack of 
evidence showing hearing loss progression in the Veteran's 
in-service medical records, as well the existence of three 
credible medical opinions linking the Veteran's current 
hearing loss to circumstances other than his military service 
and the lack of competent medical evidence to the contrary, 
the Board reaches the conclusion that the record, viewed as a 
whole, shows by clear and unmistakable evidence that the 
Veteran's pre-existing hearing loss was not aggravated during 
service.  Thus, service connection is not warranted.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


